Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 6/12022, with respect to the rejections of claims 1-9 under Yook et al (WO 2012/102576 A2)/Chen (US 2012/0032866 A1)/Yang et al (US 2017/0012364 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Shooshtari et al (US 2016/0285169 A1) and Bell (US 6,342,867 B1).  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 6,342,867 B1).  (Applicant’s submitted prior art).
Regarding claims 1 and 9, Bell (Figures 1 and 2) teaches an antenna having a plurality of high frequency radiators, each of the radiators comprising a pair of PCB stems 40a and 40b arranged in across fashion, each of the PCB stems having a front side and a rear side, wherein disposed on each PCB stem is a pair of feeder metallic traces 22a and 22c and a corresponding pair of opposing metallic traces 22b and 22d, wherein each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via 50 formed in the PCB stem; and a radiator plate (upper PCB section having radiating elements 20a and 20c) of mechanically coupled to the pair of PCB stems.
Regarding claims 2 and 10, as applied to claims 1 and 9, respectively, Bell (Figure 2) teaches that the radiator plate comprises a PCB substrate (upper PCB section); and a metal plate 20a/20c disposed on the PCB substrate.
Regarding claims 3 and 11, as applied to claims 1 and 9, respectively, Bell (Figure 2) teaches that the radiator plate comprises a metal plate 20a/20c; and a non-conducting support infrastructure (PCB upper section) to which the metal plate is mechanically coupled. 
Regarding claims 4 and 12, as applied to claims 1 and 9, respectively, Bell (Figure 2) teaches that each feeder metallic trace comprises a feeder portion 22a/22c and a horizontal trace portion 24a/24c.
Regarding claims 5 and 13, as applied to claims 4 and 12, respectively, Bell (col 2, lines 55-60) teaches that the horizontal trace portion has a profile that substantially overlaps with a profile of the corresponding opposing metallic trace.
Regarding claims 6 and 14, as applied to claims 5 and 13, respectively, Bell (Figure 2) teaches that the at least one via 50 comprises a plurality of vias disposed between the horizontal trace portion and the corresponding opposing metallic trace.
Regarding claims 8 and 16, as applied to claims 1 and 9, respectively, Bell (Figures 2 and 3) teaches that each PCB stem 40a/40b comprises two PCB segments, each PCB segment having one combination of the feeder metallic trace 22a/22c and the corresponding opposing metallic trace 22b/22d.
Regarding claims 17 and 19, as applied to claims 9 and 1, respectively, Bell (Figure 2) teaches that the pair of PCB stems 40a and 40b are arranged in an interlocking cross-fashion and wherein the radiator plate comprises a cross-aperture therethrough, wherein the interlocking first PCB stem plate and the second PCB stem extend through the cross-aperture such that the radiator plate 20a/20c is mechanically coupled to the pair of PCB stems.
Regarding claims 18 and 20, as applied to claims 9 and 1, respectively, Bell (Figure 2) teaches that the via 50 is formed through the feeder metallic trace 22a/22c and the opposing metallic trace 22b/22d on each PCB stem.
4.	Claims 1, 4, 5, 8, 9, 12, 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shooshtari et al (US 2016/0285169 A1), hereinafter Shooshtari.
Regarding claims 1 and 9, Shoostari teaches an antenna having a plurality of high frequency radiators, each of the radiators comprises a pair of PCB stems 18a and 18b arranged in across fashion (Figures 2-4), each of the PCB stems having a front side and a rear side (Figures 4a and 4b), wherein disposed on each PCB stem is a pair of feeder metallic traces 20 and 32 and a corresponding pair of opposing metallic traces 34 and 30, wherein each combination of feeder metallic trace and corresponding opposing metallic trace is electrically coupled by at least one via formed in the PCB stem (para [0031]); and a radiator plate 14 mechanically coupled to the pair of PCB stems.
Regarding claims 4 and 12, as applied to claims 1 and 9, respectively, Shooshtari (Figure 4a) teaches that each feeder metallic trace comprises a feeder portion 20/32 and a horizontal trace portion 34/20.
Regarding claims 5 and 13, as applied to claims 4 and 12, respectively, Shooshtari (Figure 4a) teaches that the horizontal trace portion 34 has a profile that substantially overlaps with a profile of the corresponding opposing metallic trace 24.
Regarding claims 8 and 16, as applied to claims 1 and 9, respectively, Shooshtari (Figure 4a) teaches that each PCB stem 18a/18b comprises two PCB segments, each PCB segment having one combination of the feeder metallic trace 20 and the corresponding opposing metallic trace 24.
Regarding claims 17 and 19, as applied to claims 9 and 1, respectively, Shooshtari (Figures 2 and 4a) teaches that the pair of PCB stems 18a and 18b are arranged in an interlocking cross-fashion and wherein the radiator plate 14 comprises a cross-aperture therethrough, wherein the interlocking first PCB stem plate and the second PCB stem extend through the cross-aperture such that the radiator plate is mechanically coupled to the pair of PCB stems.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell.
	Bell teaches the claimed invention, as applied to claim 6 above, except explicitly mention that the profile comprises a length and a width, and wherein each via has a via length, and wherein the length, the width, the via length, a via spacing, and a quantity of vias, are selected to obtain desired impedance matching over a frequency range.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the profile of each via to have a specific length, width, via spacing, and a quantity of vias to obtain desired impedance matching over a desired frequency range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845